78 S.E.2d 318 (1953)
238 N.C. 551
SAVAGE et al.
v.
CITY OF KINSTON et al.
No. 381.
Supreme Court of North Carolina.
November 4, 1953.
Geo. B. Greene, E. W. Price and James H. Brooks, Kingston, for appellants.
Wallace & Wallace, Kingston, Taylor & Allen and Lindsay C. Warren, Jr., Goldsboro, for appellees.
PER CURIAM.
The Court has been informed that the inspections directed to be made by the judgment entered below have been made by the proper inspectors of the City of Kinston; that the plumbing and electrical facilities in the building have been found to comply with the requirements of the Building and Plumbing Codes of the City of Kinston and G.S. § 160-141, and that the City of Kinston is now furnishing to the plaintiffs the light and water service as demanded in their complaint. The City of Kinston having complied with the provisions of the judgment, the question as to whether or not the plaintiffs were entitled to the relief sought and granted in the judgment entered below, becomes academic. Pickler v. County Board of Education, 149 N.C. 221, 62 S.E. 902; Wallace v. Town of North Wilkesboro, 151 N.C. 614, 66 S.E. 657; Moore v. Cooper Monument Co., 166 N.C. 211, 81 S.E. 170; Allen v. Town of Reidsville, 178 N.C. 513, 101 S.E. 267; Person v. Board of State Tax Com'rs (Watts), 184 N.C. 499, 115 S.E. 336.
*319 The City of Kinston, however, is not foreclosed of any remedy it may have with respect to the violation of its Building Code or its Zoning Ordinance by reason of the manner in which the building in question had been reconstructed.
Appeal dismissed.